IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 IN RE: 43RD JUDICIAL DISTRICT                   : No. 38 MM 2020
 DECLARATION OF JUDICIAL                         :
 EMERGENCY (MONROE COUNTY)                       :



                                        ORDER



PER CURIAM

       AND NOW, this 16th day of February, 2022, the “Petition for Continuation of

Emergency Judicial Order Pursuant to Pa.R.J.A. No. 1952(B)(2)” is GRANTED.

       The President Judge of the Court of Common Pleas of Monroe County is

authorized to suspend state or local rules that restrict the use of advanced communication

technology (ACT) in court proceedings through April 1, 2022, subject to state and federal

constitutional limitations.

       Judges shall be present in the courthouse, judicial center, or other court facility

whenever a proceeding is being conducted by ACT, except for extraordinary

circumstances, such as when court properties have been closed due to inclement

weather or other emergency under Pa.R.J.A. 1950-1954, or when a proceeding is not

being conducted during normal business hours.